Citation Nr: 1619216	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  12-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1972 until May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In his October 2012 substantive appeal, the Veteran requested a hearing before a Member of the Board.  In a January 2016 statement, the Veteran wrote that he no longer desired a Board hearing.  Thus, his hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Board received a letter from the Veteran and the Veteran's appointed representative indicating that the Veteran desired to withdraw the remaining issues on appeal, namely entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure; and for erectile dysfunction, to include as secondary to diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement (NOD) in writing, and after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  The record shows that the Veteran filed a timely NOD to the denial of entitlement to service connection for diabetes mellitus, type II; erectile dysfunction secondary to diabetes mellitus, type II; and posttraumatic stress disorder (PTSD).  During the pendency of the appeal, the RO granted entitlement to service connection for PTSD and assigned a 70 percent disability evaluation, and also granted a total disability rating based on individual unemployability due to service-connected disabilities.  The Veteran perfected his appeal as to the remaining service connection issues with the submission of a timely substantive appeal following the issuance of the SOC.

However, a substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  A review of the record shows that in a written statement received in January 2016, the Veteran informed the Board that he no longer wished to pursue his claims of entitlement to service connection for diabetes mellitus, type II; and for erectile dysfunction secondary to diabetes mellitus, type II.  That same month, the Board also received a written statement from the Veteran's representative also noting the Veteran's desire to withdraw the claims on appeal.

Having met the requirements of 38 C.F.R. § 20.204 (2015), the Veteran has withdrawn his substantive appeal with respect to the issues of entitlement to service connection for diabetes mellitus, type II; and for erectile dysfunction secondary to diabetes mellitus, type II.  Accordingly, the Board does not have jurisdiction to decide the appeal for this benefit.



ORDER

The appeal on the issues of entitlement to service connection for diabetes mellitus, type II; and for erectile dysfunction secondary to diabetes mellitus, type II is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


